Citation Nr: 0406266	
Decision Date: 03/10/04    Archive Date: 03/19/04

DOCKET NO.  00-20 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for paranoid 
schizophrenia, currently rated 30 percent disabling.  

2.  Entitlement to an increased rating for a low back 
disability, currently rated 10 percent disabling.  

3.  Entitlement to an increased rating for a bilateral knee 
disability, currently rated 10 percent disabling.  

4.  Entitlement to an increased (compensable) rating for 
hemorrhoids.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had verified active service from July 1972 to 
December 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations by the Los Angeles, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In connection with the present appeal, the appellant 
testified at a hearing held at the RO before a Hearing 
Officer in February 1998 and at a hearing held before the 
undersigned at the RO in September 2001.  Transcripts of both 
hearings are of record.  


REMAND

The appellant was last examined for compensation purposes in 
May 2000, and the current record reflects no VA outpatient 
medical records dating from later than January 1997.  The 
appellant also made reference at the September 2001 hearing 
to a period of hospital treatment for his schizophrenia at 
the VA Medical Center in Loma Linda, California, and these 
medical records are not currently contained in the claims 
file.  Consequently, the current evidentiary record is not 
current and must be supplemented.  

In addition, effective September 26, 2003, the rating 
criteria for spinal disabilities was revised and amended, and 
the RO has not yet had the opportunity to rate the service-
connected low back disability under the new rating criteria.  

Accordingly, this appeal is remanded to the RO (via the 
Appeals Management Center in Washington, D.C.) for the 
following further actions:  

1.  The RO should issue a letter to the 
appellant providing him with the notice 
required under 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) pertaining to the 
current claim seeking increased ratings 
for the service-connected disabilities at 
issue herein.  This letter should, at a 
minimum, request that the appellant 
submit any pertinent evidence in his 
possession.  

2.  The RO should take appropriate steps 
to obtain a copy of any pertinent 
evidence identified but not provided by 
the appellant.  

3.  If the RO is unable to obtain a copy 
of any pertinent evidence identified by 
the appellant, it should so inform the 
appellant and his representative and 
request them to provide a copy of the 
outstanding evidence.  

4.  The RO should also obtain and 
incorporate into the claims file copies 
of all relevant VA outpatient treatment 
records dating from January 1997 to the 
present and copies of all VA inpatient 
treatment records pertaining to the 
appellant's treatment since 1997 for 
schizophrenia at the VAMC in Loma Linda, 
California.  

5.  The RO should next schedule the 
appellant for official VA examinations by 
physicians with appropriate expertise in 
order to determine the current nature and 
severity of the service-connected 
disabilities at issue in this appeal.  
The claims file must be provided to the 
VA examiners for review in connection 
with these examinations.  

6.  After all appropriate development has 
been completed, the RO should 
readjudicate the current claims based 
upon a review of all relevant evidence 
without reference to prior adjudications 
which took place during the course of the 
present appeals.  The rating assigned for 
the service-connected low back disability 
should include consideration of the new 
rating criteria, effective September 26, 
2003.  

If any benefits sought on appeal are not granted to the 
appellant's satisfaction, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided the requisite 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  The appellant need take no 
further action until he is otherwise informed, but he may 
furnish additional evidence and argument on the remanded 
matters while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  







	(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Nancy Robin
	Veterans Law Judge, 
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




